 

Exhibit 10.8(l)

EMPLOYEE AGREEMENT

 

This Employment Agreement (the “Agreement”) sets forth the terms of employment
by and between TRM Corporation (the “Company”) and Kenneth L. Tepper (“you”, the
“Executive”) in effect as of December 18, 2001 and as approved by the
Compensation Committee and Board of Directors of the Company;

 

 

1.             Employment Agreement

 

1.1       Employment

 

(a)          You will hold the position of Chairman of the Board of the Board of
Directors of the Company and perform those duties as are generally associated
with such position. You agree to comply with all applicable policies and
procedures of the Company, and to devote such time, energy and skill to your
assignment as the Board of Directors of the Company considers reasonably
necessary for the performance of your duties.  Your employment hereunder with
the Company shall constitute your exclusive and full time employment.  You and
the Company understand and agree that circumstances may arise in which you and
the Company may mutually agree to change, in whole or in part, the scope of your
responsibilities and the title of your position.

 

(b)         Your employment with the Company will continue under this Agreement
until terminated by you or the Company as provided in paragraph 2.1, below.
Notwithstanding the designation of a term for this Agreement, your employment
with the Company will be on an “at will” basis with both you and the Company
retaining the right to terminate the employment relationship at any time and for
any reason, without liability on the part of the Company or any affiliated or
related corporation for the termination, except as expressly provided in this
Agreement. Your last day of employment with the Company is referred to herein as
your Separation Date.

 

1.2       Salary.  During the first term of this Agreement, you will be paid the
annualized equivalent of $275,000 as base salary, payable in installments on
regular Company paydays. The first term shall end on December 18, 2003. 
Thereafter, your base salary shall be set annually by the Board of Directors of
the Company.

 

1.3       Options.  The Company grants you 100,000 options to purchase the
common stock of the Company at a strike price of $1.25 per share, which options
will vest monthly over the term of this Agreement.

 

1.4     Benefits.  You will be given an opportunity to earn a bonus in each
calendar year during the term of this Agreement upon the achievement of
performance criteria to be established at the discretion of the Board of
Directors of the Company. You will also be eligible to receive incentive
compensation as the Board of Directors of the Company may approve from
time-to-time in its discretion, and fees associated with service on the Board of
Directors and Executive Board of Directors of the Company.  You will also be
eligible to participate in any benefit plans or programs generally available to
the Company’s management as the Board of Directors shall from time-to-time
approve, which shall include at least four weeks of paid time off (PTO) time a
year and use of a Company lease automobile.

 

2.             Termination of Agreement

 

2.1       Termination.  The term of this Agreement shall continue until
terminated earlier as follows:

 

(a)          This Agreement may be terminated by you for any reason upon 30
days’ written notice to the Company.

 

S-2

--------------------------------------------------------------------------------


 

(b)         This Agreement may be terminated by the Company for any reason at
any time with 30 days’ written notice to you, subject only to the obligation of
the Company, if you are terminated for reasons other than those specified in
paragraph 2.2, to pay severance pay according to the following formula:

 

(i)             Twelve months pay plus an additional one month’s pay for each
year of employment of you by the Company (based on your hire date), up to a
maximum of 24 months pay (the “Salary Continuation Period”), plus (ii) all
incentive compensation earned but unpaid on or prior to the Separation Date,
plus (iii) health insurance and automobile usage for the Salary Continuation
Period at the same coverage level as in effect immediately prior to the
Separation Date. Severance pay may be paid to you at your option in a lump sum
or in regular payroll period installments.

 

(c)          This Agreement shall automatically terminate in the event of your
death or disability.  For purposes of this Agreement, “disability” shall mean
inability to perform all or substantially all of your responsibilities for a
period of more than three (3) months.

 

(d)         Eligibility for severance pay is conditioned upon your execution of
a Release of Claims in a form provided by the Company at the time of
termination.

 

2.2       Ineligibility for Severance Pay.  With respect to subparagraph 2.1(b),
you will not be eligible for severance pay under this Agreement if:

 

(a)          you voluntarily resign or retire from your employment at any time
and for any reason except because of an involuntary reduction in your base
salary;

 

(b)         the Company terminates your employment for cause (as defined in
paragraph 2.3, below) or your employment terminates due to your death or
disability;

 

(c)          you breach the terms of paragraph 3; or

 

(d)         you fail or refuse to sign the Release of Claims form provided by
the Company at the time of termination.

 

2.3       Definition of Cause.  For purposes of this Agreement, “cause” for
termination shall be defined as (i) any misappropriation of funds or property of
the Company by you; (ii) the conviction of or plea of guilty or nolo contendere
by you of a felony or of any crime involving moral turpitude; (iii) your
engagement in illegal, immoral or similar conduct tending to place you or the
Company, by association with you, in disrepute; (iv) indulgence in alcohol or
drugs to an extent that renders you unable or unfit to perform his duties
hereunder; or (v) your gross dereliction of duty.

 

3.             Confidentiality

 

3.1       Preservation and Non-Use of Confidential Information.  You acknowledge
that you have a fiduciary duty as an officer and employee of the Company not to
discuss Confidential Information obtained during your employment with the
Company.  For purposes of this Agreement, “Confidential Information” means any
and all confidential or proprietary information concerning the Company or its
affiliates, joint venturers or other related entities (“The Company Group”), the
disclosure of which could disadvantage The Company Group.  Confidential
Information includes trades secrets as defined under the Uniform Trades Secrets
Act.

 

Except pursuant to your employment by the Company and as directed by the Board
of Directors of the Company, you agree not to use Confidential Information,
during the term of this Agreement or after its termination for a period of five
years, for any personal or business purpose, either for your own benefit or that
of any other person, corporation, government or other entity.

 

You also agree that, except pursuant to your employment by the Company as
directed by the Board of Directors of the Company, you will not disclose or
disseminate any Confidential Information, directly

 

S-3

--------------------------------------------------------------------------------


 

or indirectly, at any time during the term of this Agreement or after its
termination, to any person, agency, or court unless compelled to do so pursuant
to legal process (e.g., a summons or subpoena) or otherwise required by law and
then only after providing the Company with prior notice and a copy of the legal
process.

 

3.2       Covenant not to Compete.  You also agree that while employed by the
Company, and for a period of one year after the termination of employment, you
shall not compete with the Company, either directly or indirectly, in the
geographical areas where the Company does business, and you shall not perform
services for or own an interest in any business that does so.

 

4.             Return of Property

 

On or before your Separation Date, except as agreed to by the Company, you will
return all property belonging to The Company, including, but not limited to, all
documents, business machines, computers, computer hardware and software
programs, computer data, telephones (cellular, mobile or otherwise), pagers,
keys, card keys, credit cards and other Company-owned property.

 

5.             Right To Consult with Attorney

 

You have the right to consult with an attorney or financial advisor at your own
expense regarding this Agreement.

 

6.             Dispute Resolution

 

You agree that any dispute (1) concerning the interpretation or construction of
this Agreement, (2) arising from your employment with or termination of
employment from the Company, (3) relating to any compensation or benefits you
may claim, or (4) relating in any way to any claim by you for reinstatement or
reemployment by the Company after execution of this Agreement shall be submitted
to final and binding confidential arbitration.  Except as specifically provided
herein, the arbitration shall be governed by the rules of the American
Arbitration Association or such other rules as agreed to by the parties.  Each
party shall be responsible for its or his own costs and attorneys’ fees relating
to mediation and arbitration.  Both parties agree that the procedures outlined
in this paragraph are the exclusive methods of dispute resolution.

 

7.             Entire Agreement

 

This Agreement contains the entire agreement between you and the Company
concerning the subject matters discussed herein and supersedes any other
discus­sions, agreements, representations or warranties of any kind.  Any
modification of this Agreement shall be effective only if in writing and signed
by each party or its duly authorized representative.  This Agreement supersedes
all prior employment agreements between you and the Company or any corporation
affiliated with or related to the Company.  The terms of this Agreement are
contractual and not mere recitals.  If for any reason any provision of this
Agreement shall be held invalid in whole or in part, such invalidity shall not
affect the remainder of this Agreement.

 

This Agreement shall be construed in accordance with the laws of the state of
Oregon (without regard to the conflicts of laws provisions thereof).

 

S-4

--------------------------------------------------------------------------------


 

In order to reflect your voluntary acceptance and agreement with these terms,
please sign and return the enclosed copy of this Agreement. The date of this
Agreement shall be December 18, 2001.

 

 

By:

/s/ Edward Cohen

 

 

 

Edward Cohen

 

 

Chairman, Compensation Committee

 

ACKNOWLEDGMENT AND AGREEMENT:

I have read this Agreement and voluntarily enter into this Agreement after
careful consideration and the opportunity to review it with financial or legal
counsel of my choice.

 

 

/s/ Kenneth L. Tepper

 

Kenneth L. Tepper

 

 

Executive

 

S-5

--------------------------------------------------------------------------------